DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,614,363 to Di Angelo in view of U.S. Patent No. 3,918,203 to Ellison Jr., U.S. Patent No. 8,881,680 to Wondy and U.S. Patent No. 5,522,344 to Demurgian.
Regarding Claim 1, Di Angelo teaches a window-mounted (DiAngelo Fig. 21 and 22) pet litter housing and pet shelter apparatus comprising: a housing (DiAngelo #16), said housing equipped with side panels (DiAngelo Fig. 6 #67), a sloped roof (DiAngelo Fig. 6 #66), a transparent rear panel (DiAngelo Fig. 6 #67), and a floor (DiAngelo Fig. 5 #58); a front door (DiAngelo Fig. 28 #74), said front door centrally disposed on said housing; a hinge (DiAngelo Fig. 29 #76), said hinge in communication with said housing and said front door; a flap door, said flap door disposed centrally within said front door (DiAngelo Fig. 26 #72); a mounting frame (DiAngelo Fig. 20 #46), said mounting frame disposed around said front door; wherein said 
wherein said mounting frame is equipped with a gapped segment (DiAngelo Fig. 19 #96) for the placement of said expansion panel; a landing (DiAngelo Fig. 19 #120), said landing disposed below said front door, extending perpendicularly from said mounting frame; and at least one handle, said at least one handle disposed on said front door (DiAngelo Fig. 28 #80).
DiAngelo teaches a horizontal hinge and is silent on wherein said hinge is vertically oriented.  However, Ellison teaches the general knowledge of one of ordinary skill in the art that it is known to provide a mounted opening for a pet with vertically hinged door (Ellison Fig. 2 and 3 #12) and a flap door (Ellison Fig. 2 #20b/20a; 21a/21b).  It would have been obvious to one of ordinary skill in the art to modify the teachings of DiAngelo with the teachings of Ellison at the time of the invention to allow opening in two directions and provide weather protection from elements as taught by Ellison.  The modification is merely the simple substitution of one known door configuration for another to obtain predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
	DiAngelo as modified is silent on vented louvers, said vented louvers disposed on said side panels.  However, Wondy teaches the general knowledge of one of ordinary skill in the art of providing vented louvers in the side panels (Wondy Fig. 1 #132 and #156).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of DiAngelo with the teachings of Wondy at the time of the invention for air circulation, ventilated odor and temperature control as taught by Wondy.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
DiAngelo as modified is silent on mounting holes, said mounting holes disposed within said mounting frame; wherein said mounting holes are configured to accept mounting screws which extend through said housing into the component of the window.  However, Demurjian .

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,890,455 to Donchey in view of U.S. Patent No. 5,522,344 to Demurgian and U.S. Patent No. 8,881,680 to Wondy.
Regarding Claim 1, Donchey teaches a window-mounted (Donchey Fig. 1) pet litter housing and pet shelter apparatus comprising: a housing (Donchey #20), said housing equipped with side panels (Donchey Fig. 6), a sloped roof (Donchey #34 if angled while carried it is sloped and applicant doesn’t structurally define the slope or numerical degree, Donchey satisfies the broad nature of the limitation), a transparent rear panel (Donchey Fig. 6), and a floor (Donchey Fig. 3 #36); a front door (Donchey Fig. 1 #56), said front door centrally disposed on said housing; a hinge (Donchey Fig. 1 #76), said hinge in communication with said housing and said front door said hinge is vertically oriented; a flap door, said flap door disposed centrally within said front door (Donchey Fig. 1 #58); a mounting frame (Donchey Fig. 4 #55), said mounting frame disposed around said front door; wherein said mounting frame is configured to mount to a component of the window; an expansion panel, said expansion panel configured to extend from said mounting frame within the window when open; slats (Donchey Fig. 1 #27), said 
Donchey as modified teaches ventilation, but is silent on vented louvers, said vented louvers disposed on said side panels.  However, Wondy teaches the general knowledge of one of ordinary skill in the art of providing vented louvers in the side panels (Wondy Fig. 1 #132 and #156).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Donchey with the teachings of Wondy at the time of the invention for air circulation, ventilated odor and temperature control an prevent rain entery as taught by Wondy.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Donchey as modified is silent on mounting holes, said mounting holes disposed within said mounting frame; wherein said mounting holes are configured to accept mounting screws which extend through said housing into the component of the window.  However, Demurjian teaches the general knowledge of one of ordinary skill in the art to provide mounting holes, said mounting holes disposed within said mounting frame; wherein said mounting holes are configured to accept mounting screws which extend through said housing into the component of the window (Demurjian Col. 3 line 45-50 and #29a/29b).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Donchey with the teachings of Demurjian at the time of the invention for secure placement as taught by DiAngelo.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following cited references are teachings of known window mounted pet shelters:  U.S. Patent No. D317,216; U.S. Patent No. 5,167,202; U.S. Patent No. D264,261; U.S. Patent No. 4,029,048.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


06 April 2021